ORDERED, sua sponte, the Appellant herein having failed to file an Affidavit of *459Insolvency for purposes of this appeal or having failed to pay the required Fifty ($50.00) and 00/100 Dollars service charge (filing fee) within Twenty (20) days after the entry of this Court’s March 23, 1978 Order, the above-styled cause, commenced by the filing of a Notice of Appeal on March 20, 1978 in Orange County Circuit Court Case No. 77-2008, is hereby dismissed. (See Williams v. State, Fla., 324 So.2d 74, 77 note 3 [1975]).